JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court orders entered on April 28, 2003 and June 20, 2003 be affirmed. On appeal, appellant challenges the district court’s dismissal of appellant’s claims under 42 U.S.C. § 1983 against the District of Columbia relating to his segregation without a timely hearing and being forced to spend the night on a bench in retaliation for telling a corrections officer that appellant had been given the wrong identification bracelet. Appellant has not stated any facts establishing these alleged disciplinary measures arose from official municipal policy. See Monell v. New York City Dept. of Social Services, 436 U.S. 658, 691-94, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Triplett v. District of Columbia, 108 F.3d 1450, 1453 (D.C.Cir.1997).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.